In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1450V
                                     Filed: March 25, 2016
                                          Unpublished

****************************
JAMIE EDWARDSON,                         *
                                         *
                     Petitioner,         *     Ruling on Entitlement; Concession;
                                         *     Influenza Vaccination;
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 1, 2015, Jamie Edwardson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered “a severe injury to her shoulder injury after receiving an influenza vaccination
on October 13, 2014.” Petition at 1; accord. Petition at ¶¶ 1, 4, 8. Petitioner further
alleges that she has suffered the residual effects of her injury for more than six months,
and neither she nor anyone else has received compensation or has filed a civil action
for her injury alleged as vaccine caused. Id. at ¶¶ 7, 9. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On March 24, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 5. Specifically, respondent “believes that the alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”) and it was caused in fact by
the influenza vaccine she received on October 13, 2014.” Id. Furthermore, respondent
“did not identify any other causes for petitioner’s SIRVA, and based on the medical
records outlined above, petitioner met the statutory requirements by suffering the
condition for more than six months.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2